In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ________________
                              NO. 09-13-00141-CV
                              ________________

         IN RE COMMITMENT OF JOHN ARTHUR GRAVES
__________________________________________________________________

                On Appeal from the 435th District Court
                     Montgomery County, Texas
                   Trial Cause No. 12-05-05201-CV
__________________________________________________________________

                         MEMORANDUM OPINION

      The State of Texas filed a petition to civilly commit appellant John Arthur

Graves as a sexually violent predator. See Tex. Health & Safety Code Ann. §§

841.001-.151 (West 2010 & Supp. 2013). A jury found that Graves is a sexually

violent predator, and the trial court signed a final judgment and order of civil

commitment. In two appellate issues, Graves challenges the trial court’s admission

of testimony concerning the multi-disciplinary team process and denial of Graves’s

motion to challenge the jury array and to quash the jury panel. We affirm the trial

court’s judgment and order of civil commitment.



                                        1
                                    ISSUE ONE

      In his first issue, Graves complains of the trial court’s admission of

testimony, over his objection, from State’s expert Dr. Lisa Clayton concerning the

multi-disciplinary team process. During the State’s redirect examination of

Clayton, the following exchange occurred:

      Q.    . . . Is there a filtering process that occurs before you ever see or
      come in contact with any of these cases?

      [Graves’s counsel]: Objection, relevance, Your Honor.

      THE COURT: Overruled.

      A. Yes. There’s . . . a . . . multidisciplinary task force team that first
         there’s [sic] an evaluation done by a treatment provider, a series of
         questions, testing. Then the committee looks at it and then it’s
         referred to a psychologist who does another evaluation. And if . . .
         all those things are positive or think the person has a behavioral
         abnormality, then it gets referred to me.

Graves complains of the admission of this testimony. According to Graves, the

testimony was harmful because it confirmed Dr. Clayton’s opinion in the jury’s

“collective mind[.]”

      However, during direct examination, the State had asked Clayton whether

she reviewed other experts’ diagnoses of Graves, and Clayton testified:

            [Dr. Woodrick] is a psychologist that evaluated Mr. Graves in
      April 2012. . . . His role is, I guess, when . . . offenders are flagged to
      possibly have a behavioral abnormality, . . . a psychologist is hired by,
      I guess, the TDCJ, I think, and they do an evaluation to see if --
                                            2
      they’re kind of the first gate into whether or not this person has a
      behavioral abnormality. And if the psychologist thinks they do, then
      they’re sent on further for . . . the committee and this procedure. And
      then usually if they think they are, then usually a psychiatrist is hired
      to evaluate them further . . . when the case is filed.

Graves did not lodge a relevancy objection until the State’s next question, which

was whether Woodrick’s diagnoses of Graves were similar to Clayton’s.

      To preserve error for appeal, a party must lodge a timely objection with

sufficient specificity to inform the trial court of the ruling sought and the legal

basis of the objection. Tex. R. App. P. 33.1(a). Because Graves did not object the

first time Clayton testified concerning Dr. Woodrick and the multi-disciplinary

team process, he has failed to preserve the issue for review. See id. However, even

if Graves had properly preserved the issue, ‘“[a] successful challenge to

evidentiary rulings usually requires the complaining party to show that the

judgment turns on the particular evidence excluded or admitted.”’ In re

Commitment of Romo, No. 09-12-00598-CV, 2013 WL 5874615, at *3 (Tex.

App.—Beaumont Oct. 31, 2013, no pet. h.) (mem. op.) (quoting City of

Brownsville v. Alvarado, 897 S.W.2d 750, 753-54 (Tex. 1995)).

      Clayton testified that she is a forensic psychiatrist, and she explained that

she utilizes her training in conducting forensic risk assessments of individuals such

as Graves. Clayton also testified that in conducting such assessments, she reviews

                                         3
a psychologist’s report, a list of offenses, pen packets, prison records, treatment

records, medical records, parole records, and sometimes records from the District

Attorney’s office, and that she followed the same procedure in evaluating Graves.

Clayton explained that she then meets with the individual she is evaluating.

Clayton testified that she considered Graves’s years of deviant sexual behaviors,

antisocial personality traits, and narcissistic personality traits, and that she

interviewed Graves for approximately three hours. Clayton also explained that she

diagnosed Graves with paraphilia NOS, pedophilia, hebephilia, sexual sadism, and

a mixed personality disorder that includes both antisocial and narcissistic traits,

and she opined that Graves has a behavioral abnormality that makes him likely to

engage in predatory acts of sexual violence.

      Given Clayton’s extensive testimony concerning the records she reviewed,

her interview with Graves, her diagnoses of Graves, and her opinion that Graves

has a behavioral abnormality that makes him likely to engage in predatory acts of

sexual violence, Graves has not demonstrated that the trial court’s judgment turns

on the admission of the complained-of evidence, nor has he shown that Clayton’s

testimony concerning Dr. Woodrick and the multi-disciplinary team probably

caused the rendition of an improper judgment. See Tex. R. App. P. 44.1(a); Romo,

2013 WL 5874615, at *3. We therefore overrule issue one.

                                         4
                                       ISSUE TWO

      In his second issue, Graves contends the trial court’s decision to deny his

motion to challenge the jury array and to quash the jury panel constitutes reversible

error. Specifically, Graves argues that structural error occurred because the array

did not represent a fair cross-section of the community.

      The record reflects that Graves brought his motion “challenging the legality

of this jury because it is not fairly representative of a cross section of this

community” pursuant to article 35.07 of the Texas Code of Criminal Procedure.

See Tex. Code Crim. Proc. Ann. art. 35.07 (West 2006). The Texas Code of

Criminal Procedure

      is intended to embrace rules applicable to the prevention and
      prosecution of offenses against the laws of this State, and to make the
      rules of procedure in respect to the prevention and punishment of
      offenses intelligible to the officers who are to act under them, and to
      all persons whose rights are to be affected by them.

Tex. Code Crim. Proc. Ann. art. 1.03 (West 2005). SVP commitment proceedings

are civil matters governed by the Texas Rules of Civil Procedure. Tex. Health &

Safety Code Ann. § 841.146(b) (West 2010); Beasley v. Molett, 95 S.W.3d 590,

607-08 (Tex. App.—Beaumont 2002, pet. denied). Therefore, the statutory basis

Graves cited to the trial court is inapposite. See Tex. Health & Safety Code Ann. §

841.146(b); Beasley, 95 S.W.3d at 607-08. Additionally, in civil cases, objections

                                         5
to the jury panel must be presented to the judge charged with organizing and

impaneling the jurors. State ex rel. Hightower v. Smith, 671 S.W.2d 32, 36 (Tex.

1984). The record does not demonstrate that Graves filed his motion with the

impaneling judge rather than solely with the trial judge. We conclude that the trial

court did not err by denying a motion that was based upon inapplicable authorities

and apparently was not presented to the proper judge. See Tex. Health & Safety

Code Ann. § 841.146(b); Beasley, 95 S.W.3d at 607-08; Hightower, 671 S.W.2d at

36. Accordingly, we overrule issue two and affirm the trial court’s judgment.

      AFFIRMED.


                                             ________________________________
                                                    STEVE McKEITHEN
                                                        Chief Justice

Submitted on December 5, 2013
Opinion Delivered December 19, 2013

Before McKeithen, C.J., Kreger and Horton, JJ.




                                         6